Exhibit 10.1
RETIREMENT AGREEMENT
June 25, 2010

To:   James E. O’Connor

Re:   Retirement

 
Your employment with the Company1 will end on January 1, 2011 as a result of
your retirement pursuant to Section 25 of your May 14, 2009 Amended and Restated
Employment Agreement (“Employment Agreement”). To make sure that your retirement
occurs on mutually acceptable terms, the Company is prepared to make certain
commitments to you in exchange for certain promises you will make to the
Company. By signing this Retirement Agreement (“Agreement”) you will be
accepting the Company’s offer and entering into a legally binding agreement on
the terms stated below effective on the date the Company signs this Agreement.
Retirement Date
You acknowledge and agree that, on January 1, 2011, you will retire as Chief
Executive Officer and your employment with the Company will end (your
“Retirement Date”). You will remain Chairman of the Board of Directors of
Republic Services, Inc. (“Republic”) until the conclusion of your current Board
term at the completion of Republic’s annual stockholders’ meeting currently
scheduled for May 2011. You also agree that on January 1, 2011, you will resign
as officer and director of all Republic subsidiaries and affiliates for which
you are then serving as officer or director. All of the terms and conditions of
your Employment Agreement remain in full force and effect until January 1, 2011
at which time your Employment Agreement will expire and your rights and
obligations will be determined solely under this Agreement, except as set forth
below. If you have a termination of employment for any reason prior to
January 1, 2011, this Agreement shall have no effect.
Benefits
Following your Retirement Date, the Company will provide you the following:

  •   The Company shall pay to you any accrued but unpaid Base Salary that you
have earned through your Retirement Date including all accrued but unused
vacation days;     •   For purposes of the Company’s Synergy Incentive Plan
(“SIP”), you will remain eligible to receive your Synergy Bonus in the maximum
amount of $15,000,000 in accordance with and subject to the terms and conditions
set forth in the SIP;     •   The Company shall continue to pay for and provide
all health benefits in which you and your family were entitled to participate at
any time during the 12-month period prior to

 

1   In this Agreement, the “Company” means Republic Services, Inc., its
subsidiary, affiliated, predecessor and successor corporations and entities, and
its and their past and present officers, directors, agents and employees.

 



--------------------------------------------------------------------------------



 



Agreement regarding retirement
Page 2 of 6

      your Retirement Date, until the earliest to occur of (a) your 65th
birthday, (b) your death, or (c) the date on which you become covered by a
comparable health benefit plan by a subsequent employer. The Company will not
continue any other group insurance coverage, such as long-term disability or
accident coverage, beyond your Retirement Date because these plans are not
considered health plans;     •   No sooner than the sixth month anniversary of
your Retirement Date and no later than December 31, 2011, the Company shall pay
to you, in a lump sum cash payment, $4,800,000;     •   The balance of all
amounts credited or eligible to be credited to your deferred compensation
account (the “Deferred Compensation Account”) under the Deferred Compensation
Plan (including all Company contributions, whether or not vested), will be
payable to you in accordance with the Deferred Compensation Plan and any
elections thereunder;     •   No sooner than the sixth month anniversary of your
Retirement Date and no later than December 31, 2011, the Company shall pay to
you a lump sum cash gross-up payment equal to the amount of $5,200,000 to
reimburse you for all income and other taxes imposed with respect to the payment
of your deferred compensation that was credited or eligible to be credited to
your Deferred Compensation Account on or before December 31, 2006 and all income
and other taxes arising as a result of said gross up payment;     •   All of
your stock option, restricted stock and restricted stock unit awards that are
outstanding as of your Retirement Date shall fully vest upon your Retirement
Date and your termination shall be treated as retirement for purposes of such
awards;     •   The Company shall pay you the amount of your 2010 annual bonus
that the Compensation Committee determines is payable to you based upon actual
results for 2010 within 60 days after the end of 2010;     •   No sooner than
the sixth month anniversary of your Retirement Date and no later than
December 31, 2011, the Company shall pay you the amount of your target long term
incentive award for 2009-2011;     •   The Company shall pay you one-third of
the amount of your long term incentive award for 2010-2013 that the Compensation
Committee determines would be payable to you had you remained employed through
the end of 2013 based upon actual results within 60 days after the end of 2013;
    •   Within 60 days after your Retirement Date, the Company shall pay or
reimburse you, in a lump sum cash payment, for any out-of-pocket expenses
reasonably incurred by you pursuant to Section 2(k) of your Employment Agreement
prior to your Retirement Date, which would have been payable if you had not
retired, provided that you provide proper documentation to the Company within
30 days following your Retirement Date;

- 2 -



--------------------------------------------------------------------------------



 



Agreement regarding retirement
Page 3 of 6

  •   No sooner than the sixth month anniversary of your Retirement Date and no
later than December 31, 2011, the Company shall pay to you a lump sum cash
retirement payment of $1,800,000 to reward you for your long service to the
Company; and     •   Pursuant to the Company’s practices, you will be reimbursed
for the reasonable expenses you incur to continue to attend Board meetings from
January 1, 2011 through the end of your current term.

For purposes of this Agreement, all of the benefits described above collectively
shall be referred to as the “Severance Benefits”. All payments under this
Agreement will be reduced by all applicable withholding and employment taxes. If
you die before receiving any payments due to you under this Agreement, the
remaining payments will be paid to your beneficiary.
Release of Claims Against The Company
You agree to deliver to the Company a signed and enforceable general release of
all claims against the Company other than with respect to employee pension,
health or medical benefit plans, rights to indemnification under the director
and officer liability insurance policy, or under the bylaws or certificate of
incorporation of the Company (“General Release”). You agree to execute the
General Release in a form provided by the Company no earlier than your
Retirement Date and no later than 30 days following your Retirement Date.
The General Release does not apply to any claims that cannot be released as a
matter of law, such as those that: (1) arise after the date you sign the General
Release, (2) are for ERISA plan benefits, or (3) may be asserted in an
administrative charge filed with a governmental law or regulatory enforcement
agency (although you do release any right to monetary recovery or reinstatement
right in connection with any such charge). The General Release also does not
apply to any claim for breach of this Agreement or any provisions of your
Employment Agreement that survive as described in the following section.
The General Release will contain the following language:
“I knowingly and willingly release the Company from any kind of claim I have
arising out of or related to my employment and/or the termination of my
employment with the Company. This general and complete release applies to all
claims for relief, whether I know about them or not, that I may have against the
Company as of the date of execution of this document. This Release of claims
includes, but is not limited to any claims under: federal, state or local
employment, labor, civil rights, equal pay, or anti-discrimination laws,
statutes, case law, regulations, and ordinances; federal or state Constitutions;
any public policy, contract, tort or common law theory; any statutory or common
law principle allowing for the recovery of fees or other expenses, including
attorneys’ fees. The claims that I am releasing include, but are not limited to,
claims under: the Age Discrimination in Employment Act; Family Medical Leave
Act; Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act
of 1991; Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; the Sarbanes-Oxley Act (18 U.S.C. Section 1514A), as amended; the
Employee Retirement Income Security Act of 1974, as amended; the Americans with
Disabilities Act of 1990, as amended. This Release does not apply to any claims
that cannot be released as a matter of law, such as those that (1) arise after
the date I sign this Release, (2) are for ERISA plan benefits, or (3) may be
asserted in an administrative charge filed

- 3 -



--------------------------------------------------------------------------------



 



Agreement regarding retirement
Page 4 of 6
with a governmental law or regulatory enforcement agency (although I do release
any right to monetary recovery or reinstatement right in connection with any
such charge). This Release also does not apply to any claim for breach of my
June 25, 2010 Retirement Agreement (“Retirement Agreement”) or any provisions of
my May 14, 2009 Amended and Restated Employment Agreement that survive as
described in the Retirement Agreement.”
Integration of Employment Agreement; Survival of Certain Provisions
Unless you have a termination of employment for any reason prior to January 1,
2011, effective on such date this Agreement shall supersede and replace all
benefits, rights and obligations under your Employment Agreement, other than
Sections 5 (“Gross-Up Payment”) 7 (“Restrictive Covenants”), 8
(“Confidentiality”), 9 (“Specific Performance; Injunction”), 10
(“Nondisparagement”), 11 (“Future Cooperation”), 15 (“Assignment; Third Party
Beneficiary”), 16 (“Severability; Survival”), 17 (“Indemnification”), and 26
(“Code Section 409A”), all of which shall remain in full force and effect.
Severability; Entire Agreement; Governing Law; No Oral Modifications; No Waivers
If a court of competent jurisdiction determines that any of the provisions of
this Agreement are invalid or legally unenforceable, all other provisions of
this Agreement shall not be affected and are still enforceable. This Agreement
and the General Release together constitute a single integrated contract
expressing our entire understanding regarding the subjects it addresses. As
such, it supersedes all oral and written agreements and discussions that
occurred before the time you sign it except as to any obligations you may owe to
the Company or the Company may owe you, as described in the “Integration of
Employment Agreement; Survival of Certain Provisions” section above that remain
in effect. This Agreement may be amended or modified only by an agreement in
writing signed by an executive officer of the Company. The failure by the
Company to declare a breach, or to otherwise assert its rights under this
Agreement, shall not be construed as a waiver of any of its rights under this
Agreement. The laws of the State of Arizona shall govern the interpretation,
validity, and effect of this Agreement.
Code Section 409A
The 409A provisions of Section 26 of your Employment Agreement are incorporated
herein by reference and apply to the payments under this Agreement and, any
reimbursement, to the extent it constitutes a deferral of compensation within
the meaning of 409A, will be subject to the rules that apply to your continued
health benefits.
Acknowledgements And Certifications
You acknowledge and certify that:

•   you have read and you understand all of the terms of this Agreement and are
not relying on any representation or statement, written or oral, not set forth
in this Agreement;

•   you are signing this Agreement knowingly and voluntarily;

•   you have consulted with an attorney before signing this Agreement; and

- 4 -



--------------------------------------------------------------------------------



 



Agreement regarding retirement
Page 5 of 6

•   you and the Company agree that there is good and sufficient mutual
consideration for each of the terms and conditions in this Agreement.

IF YOU SIGN THIS DOCUMENT BELOW, IT BECOMES A LEGALLY ENFORCEABLE AGREEMENT
EFFECTIVE ON THE DATE SIGNED BY THE COMPANY.
 

          June 25, 2010   /s/ James E. O’Connor       Date   James E. O’Connor
 
        June 25, 2010   REPUBLIC SERVICES, INC.
 
Date
       
 
       
 
  By:   /s/ Michael P. Rissman
 
       
 
       
 
  Its:   Executive Vice President and General Counsel
 
       

- 5 -